Campbell, J.,
delivered the opinion of the court.
The description of the land as “Spanish Claim, Sec. 13, T. 4, R. 1 E., 640 acres,” was not void for uncertainty.
The sale, by the tax collector of Wilkinson County, on the first Monday of June, 1876, was not void because it was made for a State tax of seven and one-fourth mills on the dollar of the valuation of taxable property. It is true that when the sale was made, the two mills “teachers’ tax,” and the one mill imposed by § 1663 of the Code of 1871 had been abolished as to future fiscal years, but it is manifest that it was not "the legislative will that the tax collector of Wilkinson County should omit to collect these items for the fiscal year 1875. On the contrary, it is plain that the legislature intended that the taxes levied under existing laws for 1875 should be collected in that county. This view is deduced from considering the act of March 23, 1876, as to the collection of the taxes for 1875 in that county, Acts 1876, p. 345, in connection with the act approved April 10, 1876, entitled, “An act to reduce taxes,” etc., Acts, p. 90, and “ An act in relation to public revenue,” etc., approved April 15, 1876, Acts, p. 129. Considering these several acts, it appears to be a just view, and maintainable ou settled rules of interpretation, that the act as to Wilkinson County was not affected by the other acts, which looked to the future, and were not intended to disturb the arrangement previously made for Wilkinson County as to the taxes of 1875, which had already been lev.i'ed and were then being collected. It certainly was not the legislative intention to release Wilkinson County from the payment for the fiscal year 1875 of taxes levied in pursuance of existing laws, and which had been paid by the other counties of the State.
The sale was not void for “ an excessive county tax.” The State tax was seven and one-fourth mills on the dollar. The valuation of the six hundred and forty acres constituting the section was two thousand five hundred and sixty dollars. The State tax on that was eighteen dollars and fifty-six cents. The county levy was one hundred and forty per cent, of the State tax, which, added to the State tax, made forty-four dollars fifty-four cents and four mills, *753and five dollars and twelve cents added for “ teachers’ tax ” aggregated forty-nine dollars sixty-six cents and four mills. The sum for which the sale was made was forty-nine dollars and sixty-eight cents, or one and six-tenth cents too much. That excess occurred in this way : The levy for county tax was divided as follows, viz.:
Judiciary fund, ...... 60 per cent.
Bridge fund, ' . . . . . 10 “
Poor fund, ...... 5 “
R'epair fund,......10 “
General county fund, . . . 20 “
Superintendent education, . . . . ' 5 “
School fund, . . . . . . 5 “
Bond fund,......25 “
and in computing the sum for each and extending it on the assessment roll, ninety-three cents was put down instead of ninety-two cents and eight mills as the school tax, and one dollar and eighty-six cents was set down instead of one dollar and eighty-five cents and six mills, and so on through the list, whereby an excess of one cent and six-tenths of a cent was demanded, resulting from conformity to the common practice of writing down the whole number rather than the fraction when no appreciable difference results. An error so trivial and innocent as this did not annul the sale.
"We approve the proposition of law contended for by counsel for the appellant in a proper case for its application, but not in this.
The sale was not void because the county levy of taxes was made at the wrong time. The levy was properly made at the meeting of the board of supervisors begun on the second Monday of October, 1875. We have carefully reconsidered this question, and adhere to our declaration on this subject in McCready v. Lansdale, 58 Miss. 877.

Affirmed.